813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell James CAMPBELL, Appellant,v.DEPARTMENT OF PUBLIC SAFETY and Correctional ServicesDivision of Correction Frank Hall--Secretary Jon P.Galley--Commissioner Maryland Division of Parole andProbation Arnold J. Hopkins--Director Lois Hausman--FieldSupervisor John H. Snyder--Parole & Prob Agent III, Appellees.
No. 85-6327.
United States Court of Appeals, Fourth Circuit.
Submitted Jan/ 27. 1987.Decided March 6, 1987.

Before HALL, SPROUSE and WILKINS, Circuit Judges.
Russell James Campbell, appellant pro se.
Stephen H. Sachs, George A. Eichhorn, III, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that an appeal from its order refusing relief under 42 U.S.C.  SS 1983 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Campbell v. Department of Public Safety and Correctional Services, C/A No. H-84-1172 (D.Md., March 8, 1985).

AFFIRMED